DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 8, 13, and 21-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.

Election/Restrictions
Restriction to one of the following inventions would have been required under 35 U.S.C. 121:
I. Original claims 1-20, drawn to an information processing apparatus, which is to be in communication with an image forming device configured to form an image, wherein the information processing apparatus comprising; a controller configured to: acquire a statistical value relating to an image forming operation in which the image forming device forms the image; acquire consumption data relating to a consumption amount of a consumable of the image forming device; generate, based on the consumption data, a model for determining a future change in remaining amount of the consumable; and determine, based on the model, information relating to a replacement timing at which the consumable is to be replaced, wherein the controller controls whether or not to determine the information based on the , classified in G06F 3/1219.
II. New claims 1, 8, 13, and 21-29, drawn to an information processing apparatus, which is to be in communication with an image forming apparatus configured to form an image by using toner supplied from a toner container mounted onto the image forming apparatus, the information processing apparatus comprising; an acquiring unit configured to acquire consumption data related to a toner consumption amount of the image forming apparatus; a display; and a controller configured to: determine the number of remaining days until a date in when the mounted toner container is expected to be replaced based on the consumption data; and control, after the consumption data for a predetermined number of days longer than one has been acquired by the acquiring unit, the display to display the number of remaining days determined based on the consumption data; wherein the controller is configured not to display the number of remaining days determined based on the consumption data on the display until the consumption data for the predetermined number of days is acquired by the acquisition unit (and similarly in claim 24 – see the claims dated 20-01-2021), classified in G03G 15/556.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products (claim 1 of the original set, vs. claims 1 and 24 of the new set). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant have a materially different design and mode of operation (i.e. the invention of Group I – the originally claimed invention – is directed to determine future use of a consumable based on statistical values and current consumption, and determine replacement timing based on the future model and the statistical values; whereas the invention of Group II – the new claims – is directed to whether or not to display the number of remaining days until replacement of a toner cartridge based on whether or not consumption data has been acquired).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are related as product and process of use (claims 1 and 24 of the new set, vs. claim 14 of the original set).  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product (such as the display control method set forth in the functional steps of claims 1 and 24 of the new set of claims, which does not require the modeling of a future change and determination of replacement timing based on said model, as required by claim 14 of the original set).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for Accordingly, claims 1, 8, 13, and 21-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852